OPINION OF THE COURT
FELDER, Judge:
The appellant was convicted of absence without authority from 3 May 1971 to 15 February 1974 and nineteen specifications of uttering worthless checks in violation of Articles 86 and 123a, Uniform Code of Military Justice, 10 U.S.C. §§ 886 and 923a. He was sentenced to a bad-conduct discharge, confinement at hard labor for four years and forfeiture of all pay and allowances. Pursuant to a pretrial agreement, the convening authority approved the sentence but suspended for twelve months all confinement in excess of six months.
The trial judge admitted into evidence two promulgating orders reflecting previous convictions by special courts-martial. One order was properly stamped and reflected a conviction on 28 July 1969 for a three-month unauthorized absence but the other order, showing a conviction on 13 June 1970 for another three-month unauthorized absence, did not indicate review by supervisory authority. The judge refused to admit a DA Form 20B reflecting the latter conviction because there was no notation of finality. The appellant contends that the absence of a finality notation on the DA Form 20B affirmatively established that supervisory review had not been completed and the trial judge should not have allowed the court members to consider the promulgating order as a basis for increasing the severity of the sentence. United States v. Reed, 23 U.S.C.M.A. 558, 50 C.M.R. 777,1 M.J. 166 (1975).
The appellant’s position in this regard is untenable because there was no regulatory requirement to note the date of supervisory review on the DA Form 20B at the time of his previous convictions. The requirement to do so did not become effective until 15 December 1971. Army Regu*514lation 27-10, 26 November 1968, paragraph 2-25, Change 8, 7 September 1971 (effective 15 December 1971). Therefore, the unstamped order was unaffected by the absence of a finality notation on the DA Form 20B and it was admissible under the passage of time doctrine enunciated in United States v. Wilson, 7 U.S.C.M.A. 656, 23 C.M.R. 120 (1957), and United States v. Colbert, 42 C.M.R. 363 (A.C.M.R. 1970), pet. denied, 42 C.M.R. 355 (1970).
The trial judge refused to admit into evidence three records of non judicial punishments imposed respectively, on 21 April 1970 for breaking restriction; 3 February 1971 for a 16-day AWOL; and 6 April 1971 for failure to repair and disobedience of a lawful order. Nevertheless, the staff judge advocate discussed them in the review. The admissibility of records of nonjudicial punishment is governed by paragraph 75 d, Manual for Courts-Martial, United States, 1969 (Revised edition), and the implementing regulatory provision, paragraph 2-20b (2), Army Regulation 27-10. The Manual and the regulation provide generally that a record of non judicial punishment that is properly in an accused’s field 201 file1 is admissible in evidence prior to sentencing as a matter in aggravation.
Paragraph 3-15 of the regulation in effect at the time these punishments were imposed provided for removal of the record one year from the date of imposition if the accused were transferred; otherwise, two years from the date of imposition. Applying the regulation as it existed at the time of imposition of the 21 April 1970 punishment, that record should have been removed on 21 April 1971 because the appellant had been transferred and one year had elapsed. Therefore, the military judge properly declined to accept the record in evidence. United States v. Cohan, 20 U.S. C.M.A. 469, 43 C.M.R. 309 (1971).
As to the punishments imposed on 3 February 1971 and 6 April 1971, the records would have been withdrawn in February and April 1972 but the regulation was changed on 15 December 1971. Essentially, the change lengthened the one year retention period to two years and excluded periods of unauthorized absences in computing the time. By excluding appellant’s period of unauthorized absence, the change permitted the retention of the records until on or about 15 November 1975 and 20 January 1976, respectively.
Thus, the change had an ex post facto effect as to the unauthorized absence offense which was committed prior to the change in the regulation. This would preclude the admissibility of the Article 15 records as to that offense. United States v. Gowing, 45 C.M.R. 749 (A.C.M.R. 1972). The changed regulation would have no ex post facto effect as to the bad check offenses which occurred in 1975, however. We are therefore presented with the question of whether records of non judicial punishment which are admissible as to some offenses of which an accused has been convicted but not admissible as to others should be admitted at all. In an analogy to the admissibility of records of previous convictions under paragraph 75b (2), MCM, supra, if they are admissible as to any offense, the records are admissible as to all. Therefore, the military judge erred when he declined to admit into evidence the records of nonjudicial punishments imposed on 3 February 1971 and 6 April 1971. But see United States v. Carter, 42 C.M.R. 898 (A.C.M.R. 1970).2
Although not admitted at trial, the latter two records of nonjudicial punishments were properly maintained in the ap*515pellant’s file. Accordingly, it was legally permissible for the staff judge advocate to mention them in his review3 but it was improper for him to mention the earlier 1970 punishment because that record should have been removed from the file. United States v. Turner, 21 U.S.C.M.A. 356, 45 C.M.R. 130 (1972).
In view of the number and nature of the offenses of which appellant was convicted, the admissible records of previous convictions by special courts-martial and the records of nonjudicial punishments, we find no prejudice from the erroneous consideration by the convening authority of an Article 15 punishment for breaking restriction.
The findings of guilty and the sentence are affirmed.
Senior Judge JONES concurs.

. Military Personnel Records Jacket, U. S. Army (DA Form 201).


. Private Carter was convicted of an unauthorized absence that commenced prior to 1 August 1969 and other absences without leave that occurred after that date. In United States v. Johnson. 19 U.S.C.M.A. 464, 42 C.M.R. 66 (1970), the United States Court of Military Appeals established 1 August 1969 as the effective date for the use of records of nonjudicial punishment during the presentencing proceeding. This Court citing Johnson ruled that the trial judge erred by admitting into evidence certain records disclosing that Carter had received nonjudicial punishments on three occasions.


. The doctrine of law of the case is not applicable. A convening authority has the independent responsibility under Article 64, UCMJ, 10 U.S.C. § 864, to approve a sentence he deems appropriate so long as he does not increase the severity. Pursuant to the broad latitude of paragraph 85b, MCM, 1969 (Rev.), a convening authority may consider adverse matters not admitted in evidence at trial to determine an appropriate sentence. United States v. Scott, 20 U.S.C.M.A. 264, 43 C.M.R. 104 (1971).